—Appeal by the defendant from a judgment of the County Court, Dutchess *487County (Marlow, J.), rendered March 17, 1998, convicting him of attempted rape in the first degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his constitutional right to a speedy trial was not violated by the approximately eight-month delay in setting a trial date, since the delay was primarily caused by the defense counsel’s illness (see, People v Taranovich, 37 NY2d 442; People v Woodard, 234 AD2d 613). Mangano, P. J., Santucci, Krausman and Feuerstein, JJ., concur.